Title: From George Washington to Major General Horatio Gates, 26 September 1778
From: Washington, George
To: Gates, Horatio


          
            sir
            Head Qrs [Fredericksburg] Septemr the 26: 1778
          
          I have been favoured with your Letter of the 23d Inst.
          That the Enemy have a movement in view seems more than probable—but whether they mean to leave—or still to act on the Continent, is a point difficult to determine. If they move from New York and the latter is their plan, I think with you, that they will direct their force to the Eastward. The french squadron under Count D’Estaing, is an important object, and if they could effect it’s destruction, it would give them a great—if not a decisive superiority at sea.
          The Commissary is directed to exert himself for laying up Magazines of provision, particularly of flour, on the Inland communication between this and Boston, while the season will permit—and the Congress, according to a Letter I lately received, have ordered 20,000 Barrels to be purchased at philadelphia, which they intend to transport by water for the same purpose; but as the Enemy’s Ships possess our Coast, this supply, I fear, is not to be depended on—or at least that it will be exposed to imminent risk in the transportation.
          There is a point, which I wish to mention to you, and I shall be glad if it coincides with your own inclination. If the movements of the Enemy make it necessary for the Main body of the Army to proceed to the Eastward, there will still remain a considerable command for the defence and security of the Highland posts. This from Several resolutions of Congress heretofore upon the subject, and from several other considerations, it seems to me, will be proper for you. The command will and must extend to the forces employed above and on the frontiers of this State; and I am persuaded that you will be agreable to the views & wishes of Congress.
          By a Letter from Genl Scot Just received, the Enemy had advanced nearly as high as our Old camp at the plains. I presume they are out for the purpose of foraging—but in case they proceed farther, he will transmit you the earliest intelligence.
          You will find inclosed some intelligence brought from Boston, by a Gentleman who arrived to day. I wish we may have a confirmation of the engagement between the Duc de Chartres & Admiral Keppel—and of the advantages gained by the former. I am sir Yr Most Obedt servant
          
            Go: Washington
          
          
          
          
          
            p.s. I wish you to send parties to repair the Roads by the way of Newtown for Twenty or Twenty five miles towards Hartford.
          
        